In an action for personal injuries, verdict and judgment were rendered for $5,000.00 in favor of the plaintiff below. Upon writ of error, the transcript of the record and the briefs of counsel have been considered and the Court being advised of its judgment to be given in the premises, it seems to the Court that the award of damages is excessive, it is, therefore considered, ordered and adjudged that if the plaintiff below shall within thirty days enter a remittitur of $2,000.00 as of the date of the judgment, the judgment shall stand affirmed for the remainder, otherwise the judgment will stand reversed for a new trial.
It is so ordered.
WHITFIELD, ELLIS, TERRELL AND DAVIS, J.J., concur.